Silverman, J.,
dissents in part in a memorandum as follows: I agree with the modification by the majority of the order of June 4, 1981 relating to the *831amount of fines. I would also modify the orders of February 23,1981 and July 27, 1981 granting plaintiff a preliminary injunction and denying defendants’ motion to be relieved of that injunction in the following respects: (a) I would require a bond in some reasonable amount, say $1,000. On the granting of a preliminary injunction some bond is required to assure payment to the defendants of any damages which may be sustained by reason of the erroneous grant of the injunction. (CPLR 6312, subd [b].) A preliminary injunction may not be granted without provision for an appropriate undertaking. (City Store Gates Mfg. Corp. v United Steel Prods., 79 AD2d 671; 7A Weinstein-Korn-Miller, NY Civ Prac, par 6312.08.) In the present case Special Term fixed a bond of $10. A bond in so derisory an amount is simply an evasion of the statutory requirement. Nor is it enough to say that plaintiff is clearly entitled to the relief demanded. This is after all a preliminary injunction, a provisional remedy; the statute makes no exception for clear cases; and the case was not so clear but that Special Term denied plaintiff’s motion for summary judgment. The failure to fix a bond in some reasonable amount was thus erroneous as a matter of law. (b) While the grounds of the defenses urged by defendants are certainly ill advised, it remains true that the preliminary injunction requires the landlord to furnish considerable services, most of them to a whole building, because of one one-room tenant who has a $110 per month rental obligation. At a minimum, if the landlord is required to pay these expenses, the grant of the preliminary injunction should be conditioned upon current prompt payment by the tenant of his rent. At the time that the preliminary injunction was granted, the tenant had been essentially out of possession for over two years and, justifiably or not, had not paid any rent for over three years. (We were informed on oral argument that since the time of the motion to punish for contempt in this case, some months after the injunction, the tenant had tendered checks in full payment of rent from that time on, which the landlord has not deposited.) While I am not clear that consideration of the adequacy of a remedy at law and a balancing of the relative hardships of an injunction justify an injunction in this case, I limit my dissent to the points I have mentioned.